Case 1:16-cv-03539-AT-BCM Document 14 Filed 05/21/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

WARREN RAMANATHAN, individually and on
behalf of all others similarly situated,

Plaintiff,
-against-
DEUTSCHE BANK AKTIENGESELLSCHAFT,
STEFAN KRAUSE, JUERGEN FITSCHEN,
ANSHUMAN JAIN, JOHN CRYAN, and
MARCUS SCHENCK,

Defendants.

 

 

ANALISA TORRES, District Judge:

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: _ 5/21/2020

 

16 Civ. 3539 (AT)

ORDER

On June 21, 2016, the Court consolidated the instant case with case number 16 Civ. 3495.
ECF No. 9. On June 28, 2017, the Court granted Defendants’ motion to dismiss, dismissed the
consolidated actions, and directed the Clerk of Court to close the case. See 16 Civ. 3495, ECF
Nos. 109, 110. Accordingly, the Clerk of Court is directed to close this case.

SO ORDERED.

Dated: May 21, 2020
New York, New York

O4-

 

ANALISA TORRES
United States District Judge
